Name: Commission Regulation (EEC) No 3435/92 of 27 November 1992 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 11 . 92No L 347/56 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3435/92 of 27 November 1992 fixing the import levies on milk and milk products known to the Commission that the levies at present m force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EEC) No 1 528/92 (3), as last amended by Regulation (EEC) No 3293/92 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1528/92 to the prices HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 13 . 0 OJ No L 215, 30 . 7 . 1992, p . 64. 0 OJ No L 160, 13 . 6 . 1992, p. 14. (4) OJ No L 328 , 14. 11 . 1992, p. 5 . 28 . 11 . 92 Official Journal of the European Communities No L 347/57 ANNEX to the Commission Regulation of 27 November 1992 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0401 10 10 15,79 0401 10 90 14,58 0401 20 11 21,95 0401 20 19 20,74 0401 20 91 27,30 0401 20 99 26,09 0401 30 11 70,51 0401 30 19 69,30 0401 30 31 136,19 0401 30 39 134,98 0401 30 91 229,14 0401 30 99 227,93 0402 10 11 (4) 106,91 0402 10 19 00 99,66 0402 10 91 00 0,9966 / kg + 30,16 0402 10 99 (')O 0,9966 / kg + 22,91 0402 21 11 0 174,53 0402 21 17 0 167,28 0402 21 19 00 167,28 0402 2191 0 0 21 M8 0402 21 99 00 204,23 0402 29 1 1 0 0 0 1,6728 / kg + 30,16 0402 29 1 5 0 0 1 »6728 / kg + 30,1 6 0402 29 1 9 (')O 1 ,6728 / kg + 22,91 0402 29 9 1 0 0 2,0423 / kg + 30,1 6 0402 29 99 0 0 2,0423 / kg + 22,91 0402 91 11 0 30&gt;28 0402 91 1 9 0 30,28 0402 91 31 0 37&gt;85 0402 91 39 0 37,85 0402 91 51 0 136,19 0402 91 59 0 134,98 0402 91 91 0 229,14 0402 91 99 0 227,93 0402 99 11 0 49 »85 0402 99 19 0 49,85 0402 99 31 0 0 1,3256 / kg + 26,54 0402 99 39 0 0 1 ,3256 / kg + 25,33 0402 99 91 0 0 2,2551 / kg + 26,54 0402 99 99 0 0 2,255 1 / kg + 25,33 0403 10 02 106,91 0403 10 04 174,53 No L 347/58 Official Journal of the European Communities 28 . 11 . 92 (ECU/100 kg net weight, unless otherwise indicated) CN code Note (*) Import levy 0403 10 06 211,48 0403 10 12 0 0,9966 / kg + 30,16 0403 10 14 (') 1 ,6728 / kg + 30,1 6 0403 10 16 (') 2,0423 / kg + 30,16 0403 10 22 24,36 0403 10 24 ' 29,71 0403 10 26 72,92 0403 10 32 (') 0,1 832 / kg + 28,95 0403 10 34 (') 0,2367 / kg + 28,95 0403 10 36 (') 0,6688 / kg + 28,95 0403 90 11 106,91 0403 90 13 174,53 0403 90 19 211,48 0403 90 31 (') 0,9966 / kg + 30,16 0403 90 33 (') 1,6728 / kg + 30,16 0403 90 39 ( ¢) 2,0423 / kg + 30,16 0403 90 51 24,36 0403 90 53 29,71 0403 90 59 72,92 0403 90 61 (&gt;) 0,1 832 / kg + 28,95 0403 90 63 (') 0,2367 / kg 4- 28,95 0403 90 69 (') 0,6688 / kg + 28,95 0404 10 1 1 * 11 22,80 0404 10 11 " 14 174,53 0404 10 11 * 17 211,48 0404 10 11 * 21 106,91 0404 10 11 * 24 174,53 0404 10 11 * 27 211,48 0404 10 19 * 11 (') 0,2280 / kg + 22,91 0404 10 19 * 14 (') 1,6728 / kg + 30,16 0404 10 19 * 17 (') 2,0423 / kg + 30,16 0404 10 19*21 (') 0,9966 / kg + 30,16 0404 10 19*24 (') 1,6728 / kg + 30,16 0404 10 19*27 (') 2,0423 / kg + 30,16 0404 10 91 * 11 (2) 0,2280 / kg 0404 i6 91 * 14 (2) 1,6728 / kg + 6,04 0404 10 91 * 17 (2) 2,0423 / kg + 6,04 0404 10 91 * 21 O 0,9966 / kg + 6,04 0404 10 91 * 24 (2) 1,6728 / kg + 6,04 0404 1 0 9 1 * 27 (2) 2,0423 / kg + 6,04 0404 10 99 * 11 (2) 0,2280 / kg + 22,91 0404 10 99 * 14 (2) 1,6728 / kg + 28,95 0404 1 0 99 * 1 7 (2) 2,0423 / kg + 28,9 5 0404 10 99*21 (2) 0,9966 / kg + 28,95 0404 1 0 99 * 24 (2) 1 ,6728 / kg + 28,95 0404 10 99*27 (2) 2,0423 / kg + 28,95 0404 90 11 106,91 0404 90 13 174,53 0404 90 19 211,48 0404 90 31 106,91 0404 90 33 174,53 0404 90 39 211,48 0404 90 51 (') 0,9966 / kg + 30,16 0404 90 53 O (3) 1 ,6728 / kg + 30,1 6 0404 90 59 (') 2,0423 / kg + 30,16 0404 90 91 (') 0,9966 / kg + 30,16 0404 90 93 Of) 1,6728 / kg + 30,16 0404 90 99 (') 2,0423 / kg + 30,16 28 . 11 . 92 Official Journal of the European Communities No L 347/59 (ECU/100 kg net weight, unless otherwise indicated) CN code Note 0 Import levy 0405 00 10 0 236,04 0405 00 90 287,97 0406 10 20 00 227,03 0406 10 80 00 281,26 0406 20 10 (3) (4) (6) 398,05 0406 20 90 HO 398,05 0406 30 10 000 179,46 0406 30 31 000 171,52 0406 30 39 000 179,46 0406 30 90 (3) (4) (6) 276,18 0406 40 00 (3) (4) (6) 148,14 0406 90 11 (3) (4) 0 219,56 0406 90 13 (3) (4) (6) 171,25 , 0406 90 15 000 171,25 ' 0406 90 17 (3) (4) (6) 171,25 0406 90 19 000 398,05 0406 90 21 000 21 9 »56 0406 90 23 0 0 0 184,54 0406 90 25 " 000 184,54 0406 90 27 000 184,54 0406 90 29 000 184,54 0406 90 31 000 184,54 0406 90 33 0 0 184,54 0406 90 35 000 1 84,54 0406 90 37 000 184,54 0406 90 39 0 0 0 184,54 0406 90 50 0 0 0 184,54 0406 90 61 0 0 398,05 0406 90 63 0 0 398,05 0406 90 69 0 0 398,05 04069073 OO 184,54 0406 90 75 0 0 184,54 ; 0406 90 77 0 0 184,54 0406 90 79 00 184,54 0406 90 81 00 184,54 0406 90 85 0 0 184,54 0406 90 89 000 184,54 0406 90 93 0 0 227,03 0406 90 99 0 0 281,26 1702 10 10 23,09 1702 10 90 23,09 2106 90 51 23,09 2309 10 15 77,17 2309 10 19 100,09 2309 10 39 94,26 2309 10 59 78,89 2309 10 70 100,09 : 2309 90 35 77,17 2309 90 39 100,09 2309 90 49 94,26 2309 90 59 78,89 2309 90 70 100,09 No L 347/60 Official Journal of the European Communities 28 . 11 . 92 (') The levy on 100 kg of product falling within this code is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated. (2) The levy on 100 kg of product falling within this code is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dry lactic matter contained in 100 kg of product plus, where appropriate, (b) the other amount indicated. (3) Products falling within this code imported from a third country under special arrangements concluded between that country and the Community for which an IMA 1 certificate issued under the conditions provided for in Regulation (EEC) No 1767/82 is issued are subject to the levies in Annex I to that Regulation . (4) The levy applicable is limited under the conditions laid down in Regulation (EEC) No 715/90. (*) No levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC. (6) Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 584/92 have been presented, are subject to the levies set out in the Annex to that Regulation.